STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

GULF ISLAND SHIPYARDS, LLC NO. 2022 CW 0763
VERSUS

HORNBECK OFFSHORE SERVICES, SEPTEMBER 2, 2022
LLC

In Re: Gulf Island Shipyards, LLC, applying for supervisory

writs, 22nd Judicial District Court, Parish of St.
Tammany, No. 2018-14866.

 

BEFORE : McDONALD, THERIOT, AND CHUTZ, JJ.

STAY LIFTED, WRIT GRANTED WITH ORDER. The expert whose
testimony is at issue in this matter, John Ockerman, was
designated by relator, Gulf Island Shipyards, LLC as a
testifying witness on or about June 15, 2022. It does not appear
that the trial court considered this designation prior to its
ruling. In light of this development, this court vacates the
trial court’s July 7, 2022 order that ordered Gulf Island
Shipyards, LLC to produce all but one of the “Ockerman
documents” and remands with instructions to the trial court to
conduct an in camera review of the documents in light of this
new designation to determine which documents, if any, are
discoverable pursuant to La. Code Civ. P. art. 1425(B).

JMM

MRT
WRC

COURT OF APPBAL, FIRST CIRCUIT

a.Snl)

DEPUTY CLERK OF COURT
FOR THE COURT